DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 17 June 2021, 19 January 2022, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is missing a period at the end of the claim.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 18 of U.S. Patent No. 11,044,056. 
Regarding claim 1, claim 7 of U.S. Patent No. 11,044,056 teaches a method of wireless communication. 
allocating a first resource unit (RU) and a second RU for an Orthogonal frequency-division multiple access (OFDMA) transmission as in the application corresponds to the limitation “at a transmit station, allocating … (OFDMA) transmission” (claim 1 of U.S. Patent No. 11,044,056 lines 3-5); 
setting a common field of preamble of a Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) to indicate multiple RU allocation as in the application corresponds to the limitation “setting a first field … the receive station” (claim 1 of U.S. Patent No. 11,044,056 lines 6-9); 
encoding data associated with the first RU and data associated with the second RU using a Low Density Parity Check (LDPC) encoder as in the application corresponds to the limitation “encoding data associated with … (LDPC) encoders” (claim 7 of U.S. Patent No. 11,044,056 lines 2-4); and 
transmitting the PPDU in the OFDMA transmission, wherein the PPDU comprises the data associated with the first RU and the data associated with the second RU as in the application corresponds to the limitation “transmitting said PPDU to said receive station” (claim 1 of U.S. Patent No. 11,044,056 lines 16).
Regarding claim 9, claim 18 of U.S. Patent No. 11,044,056 teaches a wireless communication device.
a processor that causes the wireless communication device to allocate a first resource unit (RU) and a second RU to a receive station for an Orthogonal frequency-division multiple access (OFDMA) transmission as in the application corresponds to the limitation “a processor coupled to the memory … (OFDMA) transmission” (claim 12 of U.S. Patent No. 11,044,056 lines 2-8); and 
a transceiver, configured to: setting a common field of preamble of a Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) to indicate multiple RU allocation to the receive station as in the application corresponds to the limitation “a transceiver coupled to said memory … said receive station” (claim 12 of U.S. Patent No. 11,044,056 lines 9-18); 
encode data associated with the first RU and encode data associated with the second RU using a Low Density Parity Check (LDPC) encoder as in the application corresponds to the limitation “encode data associated … (LDPC) encoders” (claim 18 of U.S. Patent No. 11,044,056 lines 3-5); and 
transmit the PPDU in the OFDMA transmission, wherein the PPDU comprises the data associated with the first RU and the data associated with the second RU as in the application corresponds to the limitation “transmit said PPDU to said receive station” (claim 12 of U.S. Patent No. 11,044,056 lines 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat (PG Pub US 2018/0020460 A1) in view of Geng et al. (PG Pub US 2018/0248591 A1).
Regarding claims 1, 9, Hedayat discloses a method and a wireless communication device.
a processor (fig. 10) that causes the wireless communication device to allocate a first resource unit (RU) and a second RU to a receive station for an Orthogonal frequency-division multiple access (OFDMA) transmission (“allocation of transmission resources (or resource units (RUs)) to the STAs” [0040], “a STA may provide channel quality information for one or more Rus” [0076], “(OFDMA) transmission” [0039], [0111]); and 
a transceiver (fig. 10), configured to: setting a common field of preamble of a Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) to indicate multiple RU allocation to the receive station (“the trigger frame is to provide information regarding the UL MU simultaneous transmission such as the set of STAs that are expected to participate in the UL MU simultaneous transmission, the allocation of transmission resources (or resource units (RUs)) to the STAs, and the Physical (PHY) layer and MAC layer attributes that the STAs are to use for the UL MU simultaneous transmission” [0040], “the Cascade Indication, Trigger Type, and Trigger-dependent Common Info subfields in the multiple trigger frames in the multiple A-MPDUs carry different control information. For example, a first trigger frame in a first A-MPDU transmitted in a first RU of a downlink transmission may indicate trigger type TT1 (e.g., for MU-BAR) and cascade indication CI1 (e.g., CI1=0) and a second trigger frame in a second A-MPDU transmitted in a second RU of the downlink transmission may indicate trigger type TT2 (e.g., for random access) and cascade indication CI2 (e.g., CI2=1)” [0080], “AP to send a DL MU PPDU that includes multiple trigger frames within multiple Rus” [0121]); 
encode data using a Low Density Parity Check (LDPC) encoder (“LDPC encoding is used in the encoder 110” [0138], “the transmitting signal processing unit 100 may further include a stream parser for dividing outputs of the BCC encoders or the LDPC encoder into blocks that are sent to different interleavers 120 or mappers 130” [0139]); and 
transmit the PPDU in the OFDMA transmission, wherein the PPDU comprises the data associated with the first RU and the data associated with the second RU (“The AP then transmits the A-MPDU through a wireless medium” [0098]).
However, Heydayat does not explicitly disclose encode data associated with the first RU and encode data associated with the second RU.
Nevertheless, Geng discloses “If multiple RUs are allocated, the BCC interleaver and LDPC tone mapper, as shown in FIG. 6, may need to be modified (e.g., because the total size of multiple RUs allocated to one user may not have been considered). For example, if 3 RUs of size 26 tones are allocated, the total transmission size is 78 tones. The interleaver and tone mapper shown in FIG. 6 may not support a transmission size of 78 tones and modified interleaver and/or tone mapper designs may be provided. The multiple RUs may be contiguously or non-contiguously allocated. Efficient interleaving for contiguous or non-contiguous RU allocation may be provided” [0083].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to encode associated with the first RU and encode data associated with the second RU because it will “improve frequency diversity gain” [0083].
Regarding claim 2, Hedayat, Geng discloses everything claimed as applied above. In addition, Hedayat discloses performing LDPC tone mapping on the data associated with the first RU and the data associated with the second RU (“The mapper 130 maps the sequence of bits output from the interleaver to constellation points. If LDPC encoding is used in the encoder 110, the mapper 130 may further perform LDPC tone mapping in addition to constellation mapping” [0138]).
Regarding claims 3, 10, Hedayat, Geng discloses everything claimed as applied above. In addition, Hedayat discloses performing LDPC tone mapping on the data associated with the first RU and the data associated with the second RU using an LDPC tone mapper (“The mapper 130 maps the sequence of bits output from the interleaver to constellation points. If LDPC encoding is used in the encoder 110, the mapper 130 may further perform LDPC tone mapping in addition to constellation mapping” [0138]).
Regarding claims 4, 12, Hedayat, Geng discloses everything claimed as applied above. In addition, Hedayat discloses performing constellation mapping on the first RU and the second RU (“The mapper 130 maps the sequence of bits output from the interleaver to constellation points. If LDPC encoding is used in the encoder 110, the mapper 130 may further perform LDPC tone mapping in addition to constellation mapping” [0138]).
However, Hedayat does not explicitly disclose constellation mapping separately and independently.
Nevertheless, Geng discloses “Each of the multiple spatial streams may be mapped to a constellation symbol by a QAM mapper (e.g., separately)” [0128], “The separated bits may be mapped to one or more constellations” [0137].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have constellation mapping separately and independently because it will “improve frequency diversity gain” [0083].
Regarding claim 5, Hedayat, Geng discloses everything claimed as applied above.  However, Hedayat does not explicitly disclose the performing constellation mapping on the first RU and the second RU uses different constellation schemes.
Nevertheless, Geng discloses “Each of the multiple spatial streams may be mapped to a constellation symbol by a QAM mapper (e.g., separately)” [0128], “The separated bits may be mapped to one or more constellations” [0137].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use different constellation schemes because it will “improve frequency diversity gain” [0083].
Regarding claims 6, 14, Hedayat, Geng discloses everything claimed as applied above. In addition, Hedayat discloses performing stream parsing for the first RU using a first stream parser; and performing stream parsing for the second RU using a second stream parser (“the transmitting signal processing unit 100 may further include a stream parser for dividing outputs of the BCC encoders or the LDPC encoder into blocks that are sent to different interleavers 120 or mappers 130” [0139]).
Regarding claims 7, 13, Hedayat, Geng discloses everything claimed as applied above.  However, Hedayat does not explicitly disclose the encoding data associated with the first RU and data associated with the second RU using a Low Density Parity Check (LDPC) encoder uses a same coding rate.
Nevertheless, Geng discloses “The transmitter may adapt a modulation (e.g., if the same coding rate is assumed) on a per RU basis, based on the control information” [0115], “One or more scheduled RUs may be assumed to use the same coding rate with different modulation types or orders” [0118].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have constellation mapping separately and independently because it will “minimize complexity” [0118].
Regarding claim 8, Hedayat, Geng discloses everything claimed as applied above. In addition, Hedayat discloses the OFDMA transmission is a downlink data transmission of the PPDU (“AP to send a DL MU PPDU” [0121]), and wherein the preamble further comprises multiple user fields contained in a SIG-B field indicating multiple RU allocation (“the AP to send a DL MU PPDU that includes multiple trigger frames within multiple Rus” [0121], “HI SIG-A and SIG-B are symbols that may carry information regarding each PSDU, as well as the Radio Frequency (RF), physical layer (PHY), and media access control (MAC) properties of the DL OFDMA PPDU. In one embodiment, HE SIG-A and HE SIG-B may be carried/modulated using FFT size of 64 or 256” [0157]).
Regarding claim 11, Hedayat, Geng discloses everything claimed as applied above.  However, Hedayat does not explicitly disclose the encode data associated with the first RU is performed separately and independently from the encode data associated with the second RU.
Nevertheless, Geng discloses “Each of the multiple spatial streams may be mapped to a constellation symbol by a QAM mapper (e.g., separately)” [0128], “The separated bits may be mapped to one or more constellations” [0137], “Inverse Fast Fourier Transform (IFFT) and time domain processing may be performed, for example, on each stream separately” [0067].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the encode data associated with the first RU is performed separately and independently from the encode data associated with the second RU because it will “improve frequency diversity gain” [0083].
Regarding claim 15, Hedayat, Geng discloses everything claimed as applied above. In addition, Hedayat discloses the transceiver is configured as an access point (AP) station (AP fig. 11) and the receive station is a non-AP station (STA fig. 11), wherein the OFDMA transmission is a downlink data transmission of the PPDU (“AP to send a DL MU PPDU” [0121]), and wherein the preamble further comprises multiple user fields contained in a SIG-B field indicating multiple RU allocation to the receive station (“the AP to send a DL MU PPDU that includes multiple trigger frames within multiple Rus” [0121], “HI SIG-A and SIG-B are symbols that may carry information regarding each PSDU, as well as the Radio Frequency (RF), physical layer (PHY), and media access control (MAC) properties of the DL OFDMA PPDU. In one embodiment, HE SIG-A and HE SIG-B may be carried/modulated using FFT size of 64 or 256” [0157]).
Regarding claim 16, Hedayat discloses a method of wireless communication.
allocating a first resource unit (RU) and a second RU for an Orthogonal frequency-division multiple access (OFDMA) transmission (“allocation of transmission resources (or resource units (RUs)) to the STAs” [0040], “a STA may provide channel quality information for one or more Rus” [0076], “(OFDMA) transmission” [0039], [0111]);
setting a common field of preamble of a Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) to indicate multiple RU allocation to the receive station (“the trigger frame is to provide information regarding the UL MU simultaneous transmission such as the set of STAs that are expected to participate in the UL MU simultaneous transmission, the allocation of transmission resources (or resource units (RUs)) to the STAs, and the Physical (PHY) layer and MAC layer attributes that the STAs are to use for the UL MU simultaneous transmission” [0040], “the Cascade Indication, Trigger Type, and Trigger-dependent Common Info subfields in the multiple trigger frames in the multiple A-MPDUs carry different control information. For example, a first trigger frame in a first A-MPDU transmitted in a first RU of a downlink transmission may indicate trigger type TT1 (e.g., for MU-BAR) and cascade indication CI1 (e.g., CI1=0) and a second trigger frame in a second A-MPDU transmitted in a second RU of the downlink transmission may indicate trigger type TT2 (e.g., for random access) and cascade indication CI2 (e.g., CI2=1)” [0080], “AP to send a DL MU PPDU that includes multiple trigger frames within multiple Rus” [0121]);
performing LDPC tone mapping on data using an LDPC tone mapper (“The mapper 130 maps the sequence of bits output from the interleaver to constellation points. If LDPC encoding is used in the encoder 110, the mapper 130 may further perform LDPC tone mapping in addition to constellation mapping” [0138])
transmit the PPDU in the OFDMA transmission, wherein the PPDU comprises the data associated with the first RU and the data associated with the second RU (“The AP then transmits the A-MPDU through a wireless medium” [0098]).
However, Heydayat does not explicitly disclose perform LDPC on data associated with the first RU and data associated with the second RU.
Nevertheless, Geng discloses “If multiple RUs are allocated, the BCC interleaver and LDPC tone mapper, as shown in FIG. 6, may need to be modified (e.g., because the total size of multiple RUs allocated to one user may not have been considered). For example, if 3 RUs of size 26 tones are allocated, the total transmission size is 78 tones. The interleaver and tone mapper shown in FIG. 6 may not support a transmission size of 78 tones and modified interleaver and/or tone mapper designs may be provided. The multiple RUs may be contiguously or non-contiguously allocated. Efficient interleaving for contiguous or non-contiguous RU allocation may be provided” [0083], “a joint LDPC tone mapper for multiple RU allocation” [0098].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform LDPC on data associated with the first RU and data associated with the second RU because it will “improve frequency diversity gain” [0083].
Regarding claim 17, Hedayat, Geng discloses everything claimed as applied above. In addition, Hedayat discloses encoding data associated with the first RU and data associated with the second RU using a Low Density Parity Check (LDPC) encoder (“LDPC encoding is used in the encoder 110” [0138], “the transmitting signal processing unit 100 may further include a stream parser for dividing outputs of the BCC encoders or the LDPC encoder into blocks that are sent to different interleavers 120 or mappers 130” [0139]).
Regarding claim 18, Hedayat, Geng discloses everything claimed as applied above. In addition, Hedayat discloses parsing a stream associated with the first RU and a stream associated with the second RU using a stream parser (“the transmitting signal processing unit 100 may further include a stream parser for dividing outputs of the BCC encoders or the LDPC encoder into blocks that are sent to different interleavers 120 or mappers 130” [0139]).
Regarding claim 19, Hedayat, Geng discloses everything claimed as applied above.  However, Hedayat does not explicitly disclose performing constellation mapping on the first RU and the second RU using a same constellation mapping.
Nevertheless, Geng discloses “When space-time encoding and/or spatial mapping is enabled, a STBC encoder 1718 may spread one or more constellation points from one or more spatial streams into one or more space-time streams. The STBC encoder 1718 may spread the one or more constellation points using a space-time block code” [0121].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform constellation mapping on the first RU and the second RU using a same constellation mapping because it will “improve frequency diversity gain” [0083].
Regarding claim 20, Hedayat, Geng discloses everything claimed as applied above. In addition, Hedayat discloses the OFDMA transmission is a downlink data transmission of the PPDU (“AP to send a DL MU PPDU” [0121]), and wherein the preamble further comprises multiple user fields contained in a SIG-B field indicating multiple RU allocation (“the AP to send a DL MU PPDU that includes multiple trigger frames within multiple Rus” [0121], “HI SIG-A and SIG-B are symbols that may carry information regarding each PSDU, as well as the Radio Frequency (RF), physical layer (PHY), and media access control (MAC) properties of the DL OFDMA PPDU. In one embodiment, HE SIG-A and HE SIG-B may be carried/modulated using FFT size of 64 or 256” [0157]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        09/28/2022